 In the Matter Of QUAKER OATS COMPANYandUNITED CEREAL WORK-ERs, LOCALNo. 633, (CIO)Case No. R-1801.=Decided June 11, 1940Cereal,Flour, - Macaroni,Spaghetti,Cornmeal,and Stock Poultry FeedsIndustry-Investigation of Representatives:controversy concerning representa-tion ; employer refuses to bargain until certificationof Union bythe Board-Unit Appropriate for Collective Bargaining:allproductionworkers of theCompany inthe package,shipping,cereal,feed,puffed goods guns, upperplant and pancake and sack departments,at its Akron,Ohio, plant,includinggreen card production workers, but excluding maintenance or mechanicalemployees,powerhouseemployees,plant-service employees,experimental orresearch work employees,clerical and office employees,employees in a super-visory capacity,timekeepers,watchmen and executives;so-called"green card"production workers who had not had sufficientemploymentto be eligible tocertain benefits providedby the Companyincluded in unit found becauseproduction workers may not be arbitrarily classified so as to exclude froma unit some employees doing same kind of work as those included in suchunit, although such employees not admitted to membership in only unioninvolved;non-production employees excluded from productionunit-ElectionOrdered:additional 30 days provided under circumstances;since unit founddiffers from unit claimed by petitioning union to be appropriate,election tobe held not less than 30 nor more than 60 days from date of Direction ; pro-vided Board will dismiss petition upon request of Union within 30 daysfrom Direction for failure to allege appropriate unit.Mr. William J. Avrutis,for the Board.Mr. C. G.RoetzelandMr. D. W. Maxon,of Akron, Ohio, for theCompany.Mr. Stanley Denlinger, Mr. Hobson L. Dyer,andMr. Louis J.Mascolo,ofAkron, Ohio, for the Union.Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 6, 1940, United Cereal Workers, Local No. 633, hereincalled the Union, filed with the Regional Director for the EighthRegion (Cleveland, Ohio) a petition alleging that a question affect-24 N. L. R. B.,.No. 55.589 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDing commerce had arisen concerning the representation of employeesof Quaker Oats Company,Akron, Ohio, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat.449, herein calledthe Act.On March 20,1940, the National Labor Relations Board,herein called the Board,acting pursuant to Section 9 (c) of theAct, and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct-it and to pro-vide for an appropriate hearing upon due notice. 'On April 9,1940, the Regional Director,issued a,notice of hearing,copies of which were duly served upon the Company and upon theUnion.Pursuant to the notice a hearing was held on April 18,1940, at Akron, Ohio, before Herbert Wenzel, the Trial Examinerduly designated by the Board.The Board, the Company, and theUnion appeared and were represented by counsel,and participatedin the hearing.Full opportunity to be heard, to examine and tocross-examine witnesses,and to introduce evidence bearing on theissueswas afforded all parties.During the course of the hearingthe Trial Examiner made various rulings on 'motions and on theadmission of evidence.The Board has reviewed the rulings ' ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.These rulings are hereby affirmed.The Company and theUnion have submitted briefs in support of their respective positions.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYQuaker Oats Company is a New Jersey corporation with its prin-cipal office inChicago,Illinois.It is engaged in the manufacture,sale,and distribution of numerous cereals, including productsvended under trade names, and.of various types of flour, macaroni,spaghetti,cornmeal,and stock poultry feeds.In connection withthemanufacture of its products the Company owns and operatesplants inAkron, Ohio, and incities in various Statesof the UnitedStates.This proceeding is concerned solely with employees of theAkron plant,where about 650 persons are employed.In the year1939 raw materials consisting mostly of grain and worth in excessof $250,000 were used at this plant,ofwhich 95 per cent wereshipped to the plant from points outside the State of Ohio.Duringthe same period approximately 70 per cent of the finished productsof the plant,having a value in excess of $250,000,were shippedto points outside the State of Ohio. -QUAKER OATS COMPANY `591The Company admits that it is engaged in interstate commerce,within the meaning of the Act. -II.THE ORGANIZATION INVOLVEDUnited CerealWorkers,Local No. 633,isa labor organization.affiliated with the Congress of Industrial Organizations.The Unionadmits to membership employees of the Company at its Akron plantexcluding,among others,so-called "green card" employees.III.THE QUESTION CONCERNINGREPRESENTATIONIn April 1939 the Union requested the Company to recognize itas the statutory representative of employees at the Akron plant,within certain classifications, and submitted to the Company a draftof a proposed collective bargaining contract to be executed by theUnion and the Company. The Company refused and still refusesto recognize the Union as the statutory representative of its em-ployees within an appropriate collective bargaining unit until theUnion be certified by the Board as such representative.We find that a question has arisen concerning representation ofemployees of the Company. .1V. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON,COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe petition alleges that the following workers employed at theAkron plant,viz:,"all production workers engaged in the package,shipping, cereal, feed, puffed goods guns,, upper plant and pancakeand sack departments, exclusive, however, of green card employees"constitute a unit appropriate for the purposes of collective bar-gaining.At the hearing the Union and the Company stipulatedand agreed that "experimental or. research work employees, clericaland office employees, employees in a supervisory capacity, timekeep-ers,watchmen and executives," should be excluded from the unitthus proposed.However, the parties differed as to the exclusion1Also referred to in the record as "puffed food guns." 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom said unit of certain other employees.The Company contendedthat there are improperly excluded from the alleged unit "green.card employees and all nonsupervisory maintenance or mechanical.employees and nonsupervisory powerhouse employees, and all plantservice employees except watchmen."The Union urges that the.exclusion of these classifications of employees is proper.The so-called "green card" employees at the Akron plant are.workers who have not been employed by the Company for 6 monthswithin any 12-month period, and who, unlike the so-called "white-card" employees that have had such employment, do not receive-under the Company's personnel practices a guarantee of a minimum.number of hours of work and amount of wages, or bonuses, vaca-tionswith pay, or retirement benefits.As of February 15, 1940,.the Company employed 113 green card workers and 503 white cardworkers.We are of the opinion that the exclusion of the greencard workers, who engage in production work,2 from a collectivebargaining unit comprising essentially production employees wouldbe inappropriate, and that these workers form a constituent part:of such a unit. The green card workers perform work substan-tially the same as that of the white card production workers; theyare subject to the same working rules; and except for the guar-antees and benefits available to the white card workers, mentionedabove, they receive the same wages and work the same number ofhours as the white card workers.The green card workers are not.temporary or seasonal employees and, save for a lay.-off, will con=tinue working for the Company indefinitely. In time they, or some.of them, will become white card workers.These facts establish amutuality of interest in respect to wages, hours. of service, and work-ing conditions, between the green and white card workers precluding-a severance of green card workers from a production unit such asthat alleged.We do not think that the Company's personnel prac-tices above set forth, or the eligibility rule of the Union in regardtomembership, are determinative of the issue presented.Produc-tion employees may not be arbitrarily classified for purposes of the.appropriate collective bargaining unit so as to exclude from theunit some employees who are doing the same kind of work as thoseincluded in the unit.Themaintenance ormechanical employees, the powerhouseemployees, and the plant-service employees are all non-productionworkers.Organization by the Union, the only labor organizationinvolved, has not been undertaken among them, and the Union doesnot admit them to membership or desire to represent them for col-lectivebargaining.The employees themselves have evinced no2 It is shown that as of February 15, 1940,all of the 113 green card workers except 2were production employees. QUAKEROATS COMPANY593desire to be represented by the Union.A unit limited to production-workersmay be appropriate, and under the circumstances hereinvolved we think it is appropriate.3We find that all production workers of the Company in the pack-age, shipping, cereal, feed, puffed goods guns, upper plant andpancake and sack departments at its Akron,' Ohio, plant, including.green card production workers, but excluding all maintenance ormechanical employees, powerhouse employees, plant-service em-ployees, experimental or research work employees, clerical and-office employees; employees in a supervisory capacity, timekeepers,watchmen, and executives, constitute a unit appropriate for thepurposes of collective bargaining, and that said unit will insure toemployees of the Company the full benefit of their right to self-,organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that' the question which has arisen concerning therepresentation of employees of the Company within the unit wehave found to be appropriate can best be resolved by an electionby secret ballot among these employees.However, since we havefound a unit different from that alleged in the petition and claimedby the Union to be appropriate we shall depart from our usualrule and direct that an election be held in not less than thirty (30)nor more than sixty (60) days from the date of the Direction ofElection, provided, however, that if within 30 days the Union noti-fies the Board at Washington, D. C., in writing that it does notdesire that the election which we shall direct be held, we shalldismiss the petition without prejudice, for failure to allege anappropriate unit.Those employees in the unit we have found to beappropriate who were employed by the Company during the pay-rollperiod next preceding the Direction of Election shall be eligibleto vote, subject to such limitations and additions as are set forth inthe Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning therepresentation .of employees of Quaker Oats Company, Akron, Ohio,3 Cf.Matter of Standard HatandUnited Hatters Cap&MillineryWorkers Interna-tionalUnion,17N.L.R.B. 883;Matter of Hirsch Shirt CorporationandUnitedGarment Workers of America(Affiliatedwith the A.F.ofL.), 12 N. L.R. B.'553;Matterof McAdooSportswear Company Inc.andInternational Ladies Garment WorkersUnion,12 N.L. R. B. 1199. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production workers of the Company in the package, ship-ping, cereal, feed, puffed' goods guns, upper plant and pancake andsack departments at its Akron, Ohio, plant, including green cardproduction workers, but excluding all maintenance or mechanicalemployees, powerhouse employees, plant-service employees, experi-mental or research work employees, clerical and office employees,employees in a supervisory capacity, timekeepers, watchmen, andexecutives constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Quaker Oats Company, Akron, Ohio, an election by secretballot shall be conducted in not less than thirty (30) nor more thansixty (60) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for theEighth Region, acting in this matter for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all production workers of the Company in thepackage, shipping, cereal, feed, puffed goods guns, upper plant andpancake and sack departments of its Akron, Ohio, plant, includinggreen card production workers, whose names appear on the payroll of the Company during the pay-roll period next preceding thedate of this Direction of Election, including employees not on thatpay roll because they were ill, on vacation, or on said pay roll buttemporarily laid off at the date of the election, but excluding thoseon said pay roll who at the date of the election have quit or beendischarged for cause, and further excluding all maintenance ormechanical employees, powerhouse employees, plant-service em-ployees, experimental or research work employees, clerical andoffice employees, employees in a supervisory capacity, timekeepers,watchmen, and executives, to determine whether or not they desireto be represented by United Cereal Workers, Local No. 633, affiliatedwith Congress of Industrial Organizations, for the purposes of col-lective bargaining.